  Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 1 of 20 PageID #:936




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

                                       )
 UNITED STATES OF AMERICA              )
                                       )    No. 18 CR 278
           v.                          )
                                       )    Judge Harry T. Leinenweber
 ERNESTO GODINEZ                       )
                                       )

                GOVERNMENT’S SENTENCING MEMORANDUM

      Save for a few millimeters, Ernesto Godinez would have killed a 28 year old

federal agent on May 4, 2018. The defendant’s assault on ATF Special Agent Kevin

Crump was brazen, callous, and cowardly. At 3:18 a.m. on Friday, May 4, 2018, the

defendant hid in a gangway at 4332 S. Hermitage Ave and fired five gunshots a half

block south down Hermitage Ave. At that exact moment, Agent Crump, ATF Special

Agent Daniel Winter, and ATF Task Force Officer Thomas Spratte were crossing the

intersection of 44th and Hermitage Ave. One of the defendant’s gunshots struck

Agent Crump in the head, entering at the base of his neck and jawline, and exiting

between his eyes. Agent Crump miraculously survived the shooting.

      Given the seriousness of the defendant’s actions, the likelihood of recidivism,

and the need to protect the public, a substantial sentence is both reasonable and

warranted. For the reasons set forth below, the government moves the Court to

sentence Ernesto Godinez to a term of imprisonment of 180 months on Count One

and a consecutive term of imprisonment of 180 months on Count Two, for total term

of imprisonment of 360 months.
     Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 2 of 20 PageID #:936




I.      OFFENSE CONDUCT 1

        On May 4, 2018, the defendant left his house at 3:00 a.m., got into his white

Kia SUV, and began circling the blocks of his neighborhood. Surveillance video

captured the defendant methodically driving around each of the blocks near his home,

patrolling the territory of the Latin Saints street gang for rivals. The defendant then

parked his car near 44th and Wood St., south of his house, at about 3:08 a.m.

        A member of the Latin Saints testified at trial about the Saints territory and

Godinez’s role in the gang. He testified that the defendant was a chief, or leader, of

the Wood block of the Latin Saints, and that Godinez lived at 4345 S. Wood St.,

squarely within the Saints territory. He further testified that members of the Saints

were required to be vigilant and protect Saints territory from rival gang members. If

a rival was seen in Saints territory, Saints members were required to shoot at the

rival and chase them out. This is precisely what Godinez did on the morning of May

4th.

        At approximately 3:12 a.m., two ATF task force officers began their

surveillance of the neighborhood, making sure it was clear of other people and safe

for the agents to replace the GPS tracking devices on cars parked in Latin Saints

territory. Driving an unmarked car and wearing plain clothes, the officers slowly

circled the blocks of the neighborhood, and unbeknownst to them, drove past the

defendant parked on Wood St.



1 The facts set forth in this section and throughout the Government’s Sentencing Memorandum rely

upon the Presentence Investigation Report, the government’s version of the offense and supplements,
and the evidence admitted at trial.

                                                2
   Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 3 of 20 PageID #:936




      Seeing the unmarked car circling the blocks of the Saints territory and drive

slowly up his own street, the defendant ran back into his house at 3:15 a.m., retrieved

a gun, came out of his house, and continued up Wood St. Halfway up the block, he

turned east into a gangway between two buildings and crossed into the alley.

Surveillance footage from the alley shows the defendant looking both ways before

crossing the alley and then entering the gangway between 4332 S. Hermitage Ave.

and 4336 S. Hermitage Ave. The defendant then waited in the shadows of the

gangway.

      Agent Crump, Agent Winter, TFO Spratte, and TFO Kevin O’Neal drove south

down the 4300 block of Hermitage Ave. in an unmarked car at 3:17 a.m. At the

intersection of 44th St. and Hermitage Ave., TFO O’Neal stopped the car, and at 3:18

a.m., Agent Crump and the other agents, all dressed in plain clothes with the hoods

of their sweatshirts up, exited the car and began crossing the street.

      At 3:18 a.m., obscured in the gangway of 4332 S. Hermitage Ave., the

defendant fired five gunshots south down Hermitage Ave. One of the bullets hit

Agent Crump, travelling through his head and ultimately landing in front of 4416 S.

Hermitage Ave.      Law enforcement recovered the five shell casings from the

defendant’s gun from the gangway later that morning.

      Immediately after the shooting, the defendant ran out the gangway, crossed

the alley, and back to his house on Wood St. There, he messaged his girlfriend,

Victoria Jean-Baptiste, via Snapchat and asked her to pick him up. While waiting

for Ms. Jean-Baptiste, at 3:23 a.m., the defendant walked towards the house of his



                                          3
      Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 4 of 20 PageID #:936




brother, Rodrigo Godinez, which was a few houses north on Wood St. Seconds later,

Ms. Jean-Baptiste arrived in a dark colored sedan. The defendant returned from the

area of his brother’s house soon after that. Ms. Jean-Baptiste testified that the

defendant got into her car, sweaty, and said, “I feel good. Fuck that flake.” 2 Ms. Jean-

Baptiste and the defendant then drove to a Shell gas station on Ashland Ave. near

the neighborhood.

          On the way to the Shell gas station, the defendant and Ms. Jean-Baptiste

downloaded a cellphone application for a police scanner to monitor the law

enforcement activity in the neighborhood. They heard that an ATF agent had been

shot. After they left the Shell gas station, the defendant asked Ms. Jean-Baptiste to

drive him to another gas station well south of their neighborhood for the sole purpose

of buying a t-shirt. At the second gas station, the defendant bought a white t-shirt

and put it on over the black t-shirt he had worn at the time of the shooting.

          Ms. Jean-Baptiste testified that the defendant then asked to be dropped off at

43rd St. and Honore St., two blocks from his house. At 4:41 a.m., surveillance footage

showed the defendant, wearing a white t-shirt, emerge from another gangway, cross

Wood St., and stop in front of his brother’s house again. The defendant stayed in the

shadows by his brother’s house for one minute, before crossing back to the west side

of Wood St. and walking to his car. He did not return to his own house.

          According to surveillance footage and Snapchat GPS records, at approximately

10:30 a.m., the defendant then drove the white Kia SUV to the house of his friend on



2   Ms. Jean-Baptiste and Mr. Ruiz both testified that the word “flake” refers to a rival gang member.

                                                    4
      Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 5 of 20 PageID #:936




the northwest side of the city. The defendant hid the white SUV at his friend’s house

and, still wearing the white t-shirt, returned to the neighborhood in a different car.

Destiny Rodriguez testified that, on May 4th, the defendant picked her and their baby

up at 12:00 p.m. for the baby’s doctor appointment. She testified that the defendant

normally drove the white Kia SUV, but on May 4, 2018, he was driving a gray SUV

that she had never seen before.

         Later on the evening of May 4, 2018, the defendant returned to his friend’s

house on the northwest side of the city, this time with Ms. Rodriquez and the baby.

There, Ms. Rodriguez received a text of a “Wanted” poster with the defendant’s

photograph on it.      Upon seeing the text, the defendant began crying, told Ms.

Rodriguez that he was sorry, and then left, never to be seen by Ms. Rodriguez again.

The defendant abandoned one of his cellphones at his friend’s house, and stopped

using his phone and Snapchat.

II.      CALCULATION OF THE ADVISORY SENTENCING GUIDELINES

         The government concurs in the calculation of the advisory sentencing

guidelines set forth in the Presentence Investigation Report (PSR) and has no factual

objections to the PSR.     The government agrees with the probation officer and the

defendant that the enhancement under §2A2.2(b)(2)(A) does not apply because of the

defendant’s conviction under 18 U.S.C. §924(c)(1)(A)(iii). As set forth below, the

enhancements for more than minimal planning and causing permanent bodily injury

are applicable. Further, the defendant’s criminal history has been properly

calculated. Therefore, the total offense level is 25, the criminal history category is

III, and the resulting advisory guidelines range for Count One is 70-87 months

                                           5
   Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 6 of 20 PageID #:936




imprisonment. Count Two carries a mandatory minimum sentence of 120 months’

imprisonment to run consecutive to the sentence imposed on Count One.

      A.     The Enhancement for “More than Minimal Planning” is
             Appropriate

      The offense level is increased by 2 levels, pursuant to Guidelines § 2A2.2(b)(1)

because the assault of Agent Crump involved more than minimal planning. ““[M]ore

than minimal planning” means more planning than is typical for commission of the

offense in a simple form. “More than minimal planning” also exists if significant

affirmative steps were taken to conceal the offense…” U.S.S.G. § 2A2.2, Application

Note 2; see also, United States v. Tilghman, 432 Fed. App’x. 269 (6th Cir. 2009);

United States v. Hashi, 318 Fed. App’x. 241, 242 (4th Cir. 2009); United States v.

Huie, 210 F.3d 363 (4th Cir. 2000). Where the defendant had motive for the assault,

took time to plan the assault, and took efforts after the assault to conceal his actions,

the 2 level enhancement for “more than minimal planning” is appropriate. Tilghman,

432 Fed. App’x. at 273. In Tilghman, the defendant assaulted victim because the

victim accused the defendant of being a “snitch.” Id. The court found that the

defendant planned the assault by following the victim down a prison hallway,

bringing a knife with him, and attacking the victim from behind. Additionally, the

court found that, after the attack, the defendant attempted to hide his clothes and

the knife, all of which warranted the enhancement. Id.

      Here, the defendant shot Agent Crump and at the other agents because he

believed they were gang members. He ran back to his house to get the gun after

seeing TFO Schoenecker’s unmarked car slowly circling Saints territory and driving


                                           6
   Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 7 of 20 PageID #:936




up Wood St. After retrieving the gun, the defendant waited in the gangway until

Agent Crump and the others exited their unmarked car and shot at them from

behind.

      Further, after the shooting, he took multiple steps to conceal his actions.

Victoria Jean-Baptiste testified at trial that Godinez asked her to drive to a gas

station well outside of their neighborhood, where Godinez bought a white t-shirt to

cover up the clothing he wore during the shooting. Godinez returned to his

neighborhood an hour after the shooting – he specifically asked Jean-Baptiste not to

drop him off on his own street – wearing the white t-shirt. Pole camera footage then

showed Godinez stop in front of his brother’s house, where he lingered for multiple

minutes, before he left again. This is one of the many instances, in the nearly four

days between the shooting and his arrest, where Godinez had an opportunity to hide

the gun he used.

      Godinez then hid his white SUV outside the neighborhood. This is the same

car he used to patrol his neighborhood for rival gang members prior to the shooting.

The notion that he did not hide the car is preposterous. R. 101 at 4. Godinez not only

hid the car in the garage of a friend who lived 45 minutes away from him. He also

obtained another car, so that he could re-enter the neighborhood without being

detected by law enforcement. Destiny Rodriguez testified that Godinez regularly

drove her white SUV, but on the afternoon of May 4, he picked her and their son up

in a gray SUV she had never seen before. Godinez then abandoned his phone, and

car, and stopped using his Snapchat accounts. Beginning almost immediately after



                                          7
   Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 8 of 20 PageID #:936




the shooting, Godinez took step after step to conceal his actions and his identity, each

step becoming more and more drastic as it became clear to Godinez that he had shot

a law enforcement officer and was wanted for the shooting. Based on these facts, the

2 level enhancement for “more than minimal planning” is applicable.

      B.     The Enhancement            for    “Permanent       Bodily     Injury”    is
             Appropriate.

      The offense level is further increased by 7 levels, pursuant to Guidelines

§2A2.2(b)(3) because Agent Crump sustained life-threatening or permanent bodily

injuries. To put it plainly, Godinez shot Agent Crump in the head. The bullet entered

through the back of the agent’s neck near the edge of the left side of his jaw and exited

directly between his eyes.

      Miraculously, Agent Crump survived the shooting, but he did suffer permanent

damage to his vision. Godinez flatly argues that, because Agent Crump was able to

return to his law enforcement position, the injury he suffered could not have been

permanent. Application Note 1 to Guidelines §1.1 defines a permanent bodily injury

as “an injury involving substantial risk of death; loss or substantial impairment of

the function of a bodily member, organ or mental faculty that is likely to be

permanent…” See also United States v. Phillips, 239 F.3d 829, 848 (7th Cir. 2001)

(shooting victim’s facial scars were permanent bodily injury.) Godinez’s bullet exited

Agent Crump’s head between his eyes – there are not many injuries that carry more

of a substantial risk of death that that.       Further, Agent Crump has suffered

substantial impairment and loss of vision in his left eye because of the shooting. Agent

Crump “no longer has tear ducts in [his] left eye, has nerve damage to the left side of


                                           8
   Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 9 of 20 PageID #:936




his face,...[and] has no vision in the upper left quadrant of his left eye.” PSR ¶ 16.

Agent Crump’s medical records, as attached to the government’s versions of the

offense, describe these injuries further. These injuries are certainly “permanent”

within the meaning of the Guidelines. The enhancement under §2A2.2(b)(3)(C) is

properly applied here.

      C.     Defendant’s Criminal History is Properly Calculated

      The probation officer calculated Godinez has having four criminal history

points, and therefore, being in Criminal History Category III. The defendant argues

that his criminal history category should be reduced to Category II because his 2011

conviction for possession of marijuana was decriminalized years later. The defendant

does not, and cannot, claim that the conviction had been expunged. The defendant

served a sentence of imprisonment for the conviction, which warranted the one

criminal history point under §4A1.1(c). “The fact that one of the convictions was a

marijuana misdemeanor has no substantive effect on the calculation of criminal

history under U.S.S.G. § 4A1.2.” United States v. Acrey, 2010 WL 2925921, at *1, No.

10 C 3071 (07 CR 211) (N.D. Ill. July 20, 2010).

      If anything, Godinez’s criminal history points are understated. The probation

officer found that Godinez receives no criminal history points for the 2012 conviction,

and 1 year sentence of imprisonment. PSR ¶ 52. This conviction resulted from his

possession of a loaded .40 caliber handgun as he and a fellow Latin Saint drove

through rival gang territory, presumably looking for a shooting target. PSR ¶ 52.

While this sentence is excluded from the PSR’s criminal history calculation pursuant

to §4A1.2, App. Note 6, this conduct, as set forth below, should be taken into account

                                          9
  Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 10 of 20 PageID #:936




in the analysis of the defendant’s history and characteristics under 18 U.S.C. §

3553(a). The PSR properly calculates the defendant to be in Criminal History

Category III.

III.   SECTION 3553(a) FACTORS SUPPORT AN ABOVE GUIDELINES
       SENTENCE

       Sentencing has four purposes: retribution; deterrence; incapacitation; and

rehabilitation. See United States v. Milbourn, 600 F.3d 808, 812 (7th Cir. 2010). Title

18, United States Code, Section 3553(a), sets forth the facts courts are to consider in

fashioning a sentence that is sufficient but not greater than necessary to comply with

these purposes. First, however, the Court must calculate the applicable Guidelines

range, which provides a starting point and initial benchmark for sentencing. Gall v.

United States, 552 U.S. 38, 49-50 (2007); see also 18 U.S.C. § 3553(a)(4). Next, the

Court must consider the other § 3553(a) factors. United States v. Omole, 523 F.3d 691,

697 (7th Cir. 2008). These factors include the need “(A) to reflect the seriousness of

the offense, to promote respect for the law, and to provide just punishment for the

offense; (B) to afford adequate deterrence to criminal conduct; (C) to protect the public

from further crimes of the defendant; and (D) to provide the defendant with needed

educational or vocational training, medical care, or other correctional treatment in

the most effective manner.” 18 U.S.C. § 3553(a)(2)(A)-(D).

       A. Godinez’s History and Characteristics

       Ernesto Godinez’s first arrest was at the age of 15. PSR ¶58. Incidentally,

according to Godinez, this is also the age at which he joined the Latin Saints. PSR

¶87. From the age of 15 through his arrest at the age of 28 for shooting Agent Crump,


                                           10
  Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 11 of 20 PageID #:936




Godinez amassed 13 arrests and 6 convictions. As he has gotten older, despite a

significant prior period of incarceration and court supervision, the fallout from

Godinez's criminal conduct continues to increase in severity.

      In particular, the prior convictions for the 2011 aggravated discharge of a

firearm and the 2012 aggravated unlawful use of a weapon send a striking signal to

the Court that Godinez poses a risk of recidivism and a lengthier than normal

sentence is necessary to deter him. See United States v. Ewing, 12 F.3d 430 (7th Cir.

1997) (“If a defendant has been convicted of the same offense more than once, he has

demonstrated the need for greater sanctions to deter him from committing the same

crimes again – greater sanctions than might be required for a defendant who has

never been convicted of a similar offense.); United States v. Anderson, 72 F.3d 563,

566 (7th Cir. 1995) (where “prior crimes are similar to the offense of conviction, the

inference arises that the defendant through aptitude or experience has become skilled

in the commission of a particular type of class of crimes and as a result is able to get

away with most of them.”)

      On June 20, 2011, one month after being released from court supervision on a

prior conviction, Godinez fired multiple gunshots at a man in front of his house in a

neighborhood immediately to the east of Latin Saints territory. PSR ¶ 51. The man’s

wife and young children were in the house at the time of the shooting. A bullet hole

was found in the side of the house. Id. The man told the police that Godinez yelled

“Saint Love” as he fired the gun at the man. After shooting at the man, Godinez ran

west back towards Saints territory. The man chased after Godinez, and he continued



                                          11
  Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 12 of 20 PageID #:936




to fire multiple additional gunshots at the man. Godinez was arrested on the 4500

block of S. Wood St. in Saints territory. He was convicted of aggravated discharge of

a firearm in May 2015 and sentenced to 4 years’ imprisonment.

      While the June 2011 aggravated discharge case was pending, Godinez did not

step back from his duties as a Latin Saint. Instead, he leaned further in. On March

25, 2012, CPD officers were patrolling an area in the Back of the Yards controlled by

a rival gang of the Saints after members of the rival gang were reported to have

chased women associated with the Latin Saints. PSR ¶ 52. While on patrol in the

rival gang’s territory, CPD officers observed Godinez and another member of the

Latin Saints driving around the rival gang’s territory. As soon as they noticed the

police, Godinez and the other Latin Saint sped away. The officers then saw Godinez

throw a handgun from the car as it fled away from the police. Presumably, Godinez

and the other Saint were out looking for retribution. Godinez was convicted of

aggravated unlawful use of a weapon in May 2015 and sentenced to 1 year in prison.

He was discharged from supervised release for this conviction on January 4, 2018.

He shot Agent Crump exactly five months later.

      Godinez would have the Court believe that his increasingly violent and

dangerous criminal history is the result of a difficult and tortured childhood that

mitigates against a long sentence. Yet, based on the defendant’s own words, his

childhood was anything but tortured. Godinez’s parents both worked hard to put food

on the table and a roof over their family’s head. PSR ¶74. According to Godinez, “his

family would share meals together and, on his father’s days off work, they would visit



                                         12
    Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 13 of 20 PageID #:936




the beach together.” PSR ¶76. He also argues that, prior to his arrest, he was in a

loving relationship with Destiny Rodriguez and that he hoped to marry Ms. Rodriguez

when released. PSR ¶ 80. Yet, Victoria Jean-Baptiste, when questioned by defense

counsel at trial, readily testified that she was one of Godinez’s many girlfriends prior

to his arrest. To be clear, the defendant’s monogamy, or lack thereof, is of no import

to the Court’s sentencing determination; the government only points to Ms. Jean-

Baptiste’s testimony to highlight the self-serving nature of the defendant’s

arguments. Mitigation in the context of sentencing refers to a fact or circumstance

that reduces the defendant’s level of culpability for the instant offense and thus

warrants a reduction in punishment.                The defendant’s childhood and romantic

relationships do not warrant such a reduction.

        The murder of the defendant’s brother, Manuel Godinez, in December 2017,

however, is relevant to the Court’s determination. But it does not support a reduction

in sentence though. It is tragic that Manuel Godinez was gunned down by gang

violence in his own neighborhood. Yet, instead of taking his brother’s death as sign

to extricate himself from the Latin Saints, Godinez abided by the rules of the gang

even more vigilantly. On May 4, 2018, he was patrolling Saints territory at 3 a.m.,

driving down the same block where his brother was killed, 3 on the lookout for rival

gang members. Manuel Godinez’s death made the defendant even more loyal to the

Saints and their rules. The defendant’s loyalty to the Saints, his quick willingness to


3The defendant’s brother, Manuel Godinez, was shot and killed at 43rd and Honore in December 2017.
See    https://chicago.suntimes.com/2017/12/9/18330363/man-35-killed-in-back-of-the-yards-drive-by-
shooting. Mr. Ruiz testified that the defendant’s brother was believed to have been killed by rival gang
members.

                                                  13
  Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 14 of 20 PageID #:936




commit heinous violence for the gang, and his violent criminal history support the 30

year sentence recommended by the government and probation.

      B.     Seriousness of the Offense and Need for Just Punishment

      The seriousness of the defendant’s crime cannot be overstated. Agent Crump

and the other agents were in the Back of Yards to complete a routine task as part of

their investigation into the defendant’s gang. The agents were there that night to

stop the senseless gang shootings that had plagued those blocks for years, including

Godinez’s own past shootings. They were there to reduce violence and fear, to help

residents take back their neighborhood. Instead, they became another victim.

Godinez’s suggested sentence of 147 to 153 months’ imprisonment is insufficient to

address the seriousness of his crime. A sentence of 47-53 months imprisonment for

assaulting a federal agent, while the agent while was performing a routine task as

part of his job, is wholly inadequate. It is nothing short of a miracle that Agent Crump

was not killed on the morning of May 4.

      The Court should also take into account Agent Winter and Officer Spratte as

victims in determining the defendant’s sentence. United States v. Ingram, 427 Fed.

App’x. 531, 533 (7th Cir. 2011) (affirming above guidelines sentence of 180 months

for §111(b) conviction where “the district court found that the guidelines did not

reflect the seriousness of [defendant]'s assault because they presumed the assault of

a single officer, rather than assaults on multiple officers.”) While they were not

physically shot by Godinez, Agent Winter and Officer Spratte are most certainly

victims of the defendant’s heinous crime. Godinez fired five times on the morning of

May 4 – one bullet was found lodged in a tree on the west side of the street and the

                                          14
  Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 15 of 20 PageID #:936




other bullet traveled through Agent Crump’s head. While the other three bullets

were not found, the surveillance videos from that morning clearly show Agent Winter

and Officer Spratte ducking to take cover from the defendant’s gunfire. Indeed, Agent

Winter and Officer Spratte reacted before Agent Crump did, arguably because

Godinez began shooting from east to west, across the intersection, until he hit Agent

Crump. The other law enforcement officers on scene had to lift Agent Crump’s

bleeding body into the back of a car, and at least one agent performed basic first aid

on his colleague as they rushed to a hospital. PSR ¶15.

      Godinez’s crime was not spur of the moment, not committed in the heat of

passion. The defendant was not protecting himself. He was not being fired upon by

a rival gang member. He retrieved the gun from his house, hid in the gangway, and

shot at the backs of three strangers, thinking they were rival gang members. When

Godinez realized he was successful in shooting these “flakes,” he got into his

girlfriend’s car and expressed just how proud he was of himself (“I feel good.”). Then,

per Ms. Jean-Baptiste’s testimony, they drove off to smoke some pot. Godinez knew

he had just shot another human being, and his reaction was to hang out with his

girlfriend and get high.

      Godinez may not have known that his victims were agents, but this merely

highlights the seriousness of his conduct. He did not know— or care— at whom he

shot. This was indiscriminate, deadly violence by a recidivist shooter. Godinez

shamelessly hid in the shadows of a gangway while firing bullets at complete

strangers. Having suffered the death of his own brother because of gun violence and



                                          15
  Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 16 of 20 PageID #:936




having been shot himself (R. 101 at 11), the defendant well knew that firing a gun at

people was not a game. He knew the consequences of firing that weapon and did so

purposefully.   Godinez intended to shoot the three individuals standing in the

intersection, and knew that his gunfire could have killed one of them. As a Latin

Saint, that was his goal. Godinez tries to hide behind the violence perpetrated in his

community (R. 101 at 11), as if it were not the Latin Saints who perpetuated that

violence. The depravity of the defendant’s crime is remarkable. A sentence of 30

years’ imprisonment is the only fair answer here, both to punish this reprehensible

crime and to protect the community he endangered time and time again.

      C.     Protecting the Public and General Deterrence

      The brazen and callous nature of the defendant’s crime warrants the continued

protection of the public from the possibility of recurrent crimes by Godinez. Whatever

potential for rehabilitation exists is unlikely given the recurring violent and criminal

behavior he exhibited. He has not exhibited the kind of remorse and contrition

necessary to demonstrate that he has a possibility of rehabilitation. Likewise, nor he

has demonstrated that he has or will leave behind their criminal association with the

Latin Saints; this too justifies the need to protect the public for as long as possible.

      His lack of remorse – which currently manifests itself as continued assertions

of innocence despite the overwhelming evidence of his guilt, as well as the denial of

the role of his gang affiliation in the offense – demonstrates that recidivism is a real

concern. Godinez may have intended to shoot gang members rather than law

enforcement, but for purposes of general deterrence, it is critical that assaults on law

enforcement be met with serious punishment. The daily reports appearing in the

                                           16
  Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 17 of 20 PageID #:936




news reinforce the plague of violence imposed upon the residents of Chicago by gang

members. This significant sentence will demonstrate that the courts are devoted to

stemming the tide of this cycle of violence. The defendant was trying to shoot a rival

gang member, but instead shot a federal agent. Perhaps this sentence will convince

a young gang member that the potential of a decades-long sentence outweighs the

short-term gratification of pulling the trigger.

IV.   SUPERVISED RELEASE

      The government recommends that the Court impose a period of supervised

release of five years to run concurrently on both counts. During that period, the

government recommends that the Court consider imposing the following conditions

of supervised release, as set forth in the PSR:

      A.     Mandatory Conditions, Pursuant to 18 U.S.C. § 3583(d)

      •      The defendant shall not commit another federal, state, or local crime.

      •      The defendant shall not unlawfully possess a controlled substance.

      •      The defendant shall refrain from any unlawful use of a controlled
             substance AND submit to one drug test within 15 days of release on
             probation and at least two periodic tests thereafter, up to 104 periodic
             tests, during each year of supervised release for use of a controlled
             substance.

      •      The defendant shall cooperate in the collection of a DNA sample from
             the defendant at the direction of the United States Probation Office.

      B.     Discretionary Conditions, Pursuant to 18 U.S.C. §§ 3583(d) and
             3563(b)

      The following conditions should be imposed on the basis that they (1) facilitate

supervision by the probation officer, which is important here to promote defendant’s

respect for the law and deter the defendant from future crimes; and (2) are tailored

                                           17
  Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 18 of 20 PageID #:936




to address mental health and substance abuse issues which, if left untreated, will

prevent defendant from successfully reintegrating into society:

      •      The defendant shall provide financial support to dependents if
             financially able.

      •      The defendant shall seek, and work conscientiously, at lawful
             employment or pursue conscientiously a course of study or vocational
             training that will equip him for employment.

      •      The defendant shall refrain from knowingly meeting or communicating
             with any person he knows to be engaged, or planning to engage in
             criminal activity, including known gang members.

      •      The defendant shall refrain from any use of alcohol (defined as having a
             blood alcohol concentration greater than .08%) or any use of a narcotic
             drug or other controlled substance.

      •      Defendant shall refrain from possessing a firearm, destructive device or
             other dangerous weapon.

      •      Defendant shall participate, at the direction of a probation officer, in a
             substance treatment program, which may include urine testing up to a
             maximum of 104 tests per year.

      •      Defendant shall refrain from knowingly leaving the federal judicial
             district where defendant is being supervised, unless granted permission
             to leave by the court or a probation officer.

      •      Defendant shall report to the probation office as directed by the court or
             a probation officer.

      •      Defendant shall permit a probation officer to visit the defendant at any
             reasonable time at home; at work; at school; at a community service
             location; or at another reasonable location specified by a probation
             officer; and permit confiscation of any contraband observed in plain view
             of the probation officer.

      •      Defendant shall notify the probation officer within 72 hours of any
             change in residence, employer, or workplace and, absent constitutional
             or other legal privilege, answer inquiries by a probation officer.




                                          18
  Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 19 of 20 PageID #:936




      •      Defendant shall notify the probation officer within 72 hours if arrested
             or questioned by a law enforcement officer.

      •      Defendant shall participate in a GED preparation course and seek to
             obtain a GED within the first year of supervisions.

      •      Defendant shall participate in an approved job skill-training program at
             the direction of a probation officer within the first 60 days of placement
             on supervision.

      •      Defendant shall, if unemployed after the first 60 days of supervision, or
             if unemployed for 60 days after termination or lay-off from employment,
             perform at least 20 hours of community service per week at the direction
             of the U.S. Probation Office until gainfully employed.

      •      Defendant shall not enter into any agreement to act as an informer or
             special agent of a law enforcement agency without the permission of the
             court.

      •      Defendant shall observe one Reentry court session.

      These supervised release terms are narrowly tailored to facilitate supervision

by the probation officer, deter the defendant from future crimes, support defendant’s

rehabilitation and reintegration into the community, and ensure that he is engaged

in lawful pursuits rather than criminal activity.




                                          19
     Case: 1:18-cr-00278 Document #: 104 Filed: 11/24/19 Page 20 of 20 PageID #:936




V.       CONCLUSION

         The government respectfully requests that the Court sentence Ernesto

Godinez to a term of imprisonment of 180 months for the assault of ATF Special Agent

Kevin Crump, and to a consecutive term of imprisonment of 180 months for the use

and discharge of a firearm during the assault on Agent Crump. Sentences such as

this should be reserved for the most dangerous offenders and the most serious crimes.

The defendant falls into both categories.



Dated: November 24, 2019

                                        Respectfully submitted,

                                        JOHN R. LAUSCH, JR.
                                        United States Attorney

                                  By:   /s/ Kavitha J. Babu
                                        KAVITHA J. BABU
                                        NICHOLAS J. EICHENSEER
                                        Assistant U.S. Attorneys
                                        219 South Dearborn Street, 5th Floor
                                        Chicago, Illinois 60604
                                        (312) 353-5300




                                            20
